


110 HR 4711 IH: To extend and modify the temporary suspension of duty on

U.S. House of Representatives
2007-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4711
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2007
			Mr. Terry introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend and modify the temporary suspension of duty on
		  Fludioxinil Technical.
	
	
		1.Fludioxinil
			 Technical
			(a)In
			 generalHeading 9902.12.54 of
			 the Harmonized Tariff Schedule of the United States (relating to Fludioxinil
			 Technical) is amended—
				(1)by striking
			 1.6% and inserting Free; and
				(2)in the effective period column, by striking
			 the date contained therein and inserting 12/31/2011.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) apply to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
